Mr. PRESIDING JUSTICE STOUDER delivered the opinion of the court: The basis for this appeal is the trial court’s granting of the motion of the defendant, Louis Smithers, to suppress as evidence a revolver seized from the person of the defendant. At the hearing on the motion to suppress the defendant testified that at approximately 3:30 a.m. on February 10,1978, after finishing work as a security guard, he drove to the area of the Spanish Lady Tavern to meet with a friend. He testified that he never actually entered the tavern, but as he was about two feet from the back door, he observed his friend and three other persons arguing inside the tavern. After seeing the commotion, he turned and walked back down the gangway which was about 40 feet long. At that time, he was stopped and searched for weapons. The defendant further testified that, at the time of the search, he was wearing a goose down coat, buttoned and zippered, and that he did not consent to the search for a weapon. In addition to his personal identification papers, the defendant was carrying a firearm owners identification card. Officer Meisener and Officer Nelson of the Peoria Police Department testified that, at approximately 3:55 a.m. on Febmary 10, 1978, they responded to a “man with a gun” call at the Spanish Lady Tavern. Officer Meisener arrived at the tavern first and heard yelling. When he entered the tavern through the front door, he observed the defendant walking towards the front door. He then observed the defendant turn and walk to the rear of the tavern. At that point, Officer Meisener asked the bartender if the defendant had been involved in the fracas. The bartender replied that the defendant had. Officer Meisener then told Officer Nelson to stop the defendant. However, according to the findings of fact of the trial court, Officer Meisener also testified that no crime was committed by anyone in his presence and that no one said anything about the defendant having a gun. Officer Nelson testified that he stopped the defendant in a passageway approximately ten feet from the back door of the tavern. Officer Nelson conducted a patdown search for weapons and discovered a revolver. The bartender testified that, of the approximately 20 parties in the tavern at the time of the incident, two or three men, including a man named Adams, were involved in an argument in the tavern approximately five minutes before the police arrived. After he told them to quiet down, he overheard Adams on the telephone saying words to the effect “not going to shoot me.” The bartender also observed the defendant in the tavern, but testified that the defendant was not causing a disturbance, even though he was speaking with Adams.  The law relating to the legality of a stop and frisk is clear. When a peace officer reasonably infers from the circumstances that some person is committing, about to commit or has committed an offense, the peace officer may stop such person, if in a public place, for the purpose of temporary questioning. (Ill. Rev. Stat. 1977, ch. 38, par. 107 — 14.) If, at the time of such a stop, the peace officer reasonably suspects that he, or another, is in danger of attack, the peace officer may search the person stopped for weapons, thereafter arresting the person if unlawfully possessed weapons are discovered. (Ill. Rev. Stat. 1977, ch. 38, par. 108—1.01.) However, a peace officer’s inferences cannot be considered reasonable unless it can be shown that those inferences were based “on more substantial facts and circumstances than would support a mere hunch, yet less substantial than those necessary to support a finding of probable cause to arrest or search the defendant.” People v. McGowan (1977), 69 Ill. 2d 73, 77-78, 370 N.E.2d 537, 539. The circumstances in this case are that the police received a report of a man with a gun in the tavern and, upon their arrival at the tavern, the defendant was leaving the establishment. It does not logically follow that a man leaving a tavern is carrying a weapon. Nor does the defendant’s change of direction lead to that conclusion, for there is no evidence the defendant observed the police officer or changed direction to avoid a confrontation with the police officer. The bartender’s response to Officer Meisener’s question indicating that the defendant had been involved in the “fracas” is even less convincing since the “fracas,” according to the testimony, was nothing more than an argument or yelling, which the bartender later testified did not involve the defendant. Officer Meisener even admitted that no one said anything to him about the defendant having a gun. As a result, the trial court found that, under the circumstances, the peace officer had no reasonable basis to believe the defendant had committed or was about to commit an offense. In reviewing a trial court’s ruling on a motion to suppress illegally seized evidence, the appellate court has a duty to affirm the trial court’s decision unless that decision is manifestly erroneous. (People v. Rasmussen (1978), 61 Ill. App. 3d 15, 377 N.E.2d 359; People v. Blakes (1977), 55 Ill. App. 3d 654, 370 N.E.2d 869.) Furthermore, it must always be remembered that a trial court has an advantage over a court of review in that the evidence and testimony upon which the trial court based its determination was presented in that court. See People v. Van Note (1978), 63 Ill. App. 3d 53, 379 N.E.2d 834.  Based on the same law and facts, the dissent would have us reach a different conclusion. This conclusion, however, is based on two unwarranted assumptions. First, even though the flight of a defendant is a circumstance to be considered in determining the reasonableness of the police action, a mere change in direction, if the police officer’s testimony is to be believed, can hardly be defined as a flight. The facts do not establish that this defendant made any attempt to run or to resist the police. The least convincing premise on which the dissent is based is that a call reporting a man with a gun necessarily leads to the conclusion that an offense had been or was presently being committed. The officers were not called to break up a disturbance, and the call could certainly have been a hoax. The weapon might even have been lawfully possessed. While no one suggests that the police use less caution because of these possibilities, when the officer entered the bar what he observed was an argument. The reality of the situation confronting the police officers must temper the inferences a reasonable man might have made from the complaint of a man with a gun. Loud arguments occur in bars every day without any relation to an offense having been committed, being presently committed or about to be committed therein. In addition, the record does not establish that the police were informed that the “man with a gun” was involved in an argument.  These circumstances would not justify the police searching every person in the tavern, and the only difference between the defendant-and the others was that, in walking, he changed direction. This fact, coupled with the statement of the bartender that the defendant was involved in the argument, raised a suspicion, a mere hunch, in the mind of the officer, to the effect that the defendant might well be “a man with a gun.” The trial court determined that this suspicion was unreasonable. From the facts presented in the instant case, we cannot conclude that the trial court’s determination was manifestly erroneous. Accordingly, the order of the Circuit Court of Peoria County is affirmed. Affirmed. SCOTT, J., concurs.